On consideration of the Petition for Extraordinary Relief and of the Reply to Order to Show Cause filed in the above-entitled action, it appearing that the respondent convening authority has acted upon petitioner’s record of trial pursuant to Article 60, Uniform Code of Military Justice and has forwarded same to the United States Army Court of Military Review for review pursuant to Article 66, Uniform Code, supra, it is, by the Court, this 19th day of November 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. Rhoades v. Haynes, 22 USCMA 189, 46 CMR 189 (1973).